Dissenting Opinion by
Mr. Justice Bell:
The Pennsylvania Public Utility Commission, after hearing, entered an order allocating costs of relocation of certain facilities against the Delaware River Port Authority. The order of the Public Utility Commission was affirmed by a unanimous Superior Court in an opinion written by Judge Hirt.
The Superior Court affirmed the Commission’s findings that the Electric Company moved a number of its facilities upon the order of the Authority in connection with the abandonment and relocation of railroad tracks due to the Authority’s bridge approach. *652The abolition of the crossings and the relocation of the railroad tracks were the direct consequence of the construction by the Authority of the westerly approach to the Delaware River Bridge. The other crossing alterations and the affected facilities were found to be part and parcel of the same indivisible bridge project.
The Court said, inter alia (page 286) : “. . . the fact is important that the abolition of the crossings, ordered by the Authority was for the benefit of the Authority alone and not the railroads nor of the electric utility. . . . [and] It would be most inequitable to put these costs, where they ultimately would rest, upon the rate payers of the Electric Company” instead of on the Authority.
Notwithstanding the able argument of counsel for the Authority and the able opinion of Mr. Justice Jones, I believe that the Superior Court was correct and I would affirm on the opinion of Judge Hirt.